—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered March 28, 1991, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that improper comments made by the prosecutor during summation and cross-examination deprived him of a fair trial. We note that this claim is unpreserved for appellate review (see, People v Udzinski, 146 AD2d 245; CPL 470.05 [2]). In any event, any error which occurred in this regard must be deemed harmless in light of the overwhelming evidence of guilt and the court’s charge that the attorney’s statements were not to be considered evidence (see, People v Bosmond, 154 AD2d 689).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, People v Willis, 140 AD2d 394; People v Daniels, 88 AD2d 392). Lawrence, J. P., Eiber, O’Brien and Santucci, JJ., concur.